Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1.	The Applicants’ preliminary amendment filed January 27, 2020 is acknowledged.  Claims 3-5 and 7-9 are amended. Now, Claims 1-11 are pending.

Claim Objections
2.	Claim 4 is objected to because of the following informalities: 
	In Claim 4 (line 2), Applicant is advised to replace “total” with -- total molar number --, since one of ordinary skill in the art would know 29Si-NMR spectrum taught in Applicant’s application publication at [0037] indeed measures molar amount of each moiety.  
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


4.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	 Claim 3 recites the limitation "the hydrocarbon groups".  There is insufficient antecedent basis for this limitation in the claim.  

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1, 3-8 and 10-11 are rejected under 35 U.S.C. 102 (a)(1),(a)(2) as being anticipated by Araki (US 2015 0378258).
	For Claims 1 and 4-6, Araki discloses a siloxane resin composition comprising a siloxane resin derived from hydrolytically condensing an alkoxysilane mixture containing a (meth)acryl functional alkoxysilane of Formula (2), 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, a carboxyl functional alkoxysilane of Formula (3)

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, and an epoxy functional alkoxysilane of Formula (5)
(e.g., 3-glycidylloxypropyltrimethoxysilane, 3-(3,4-epoxycyclohexyl)propyltrimethoxysilane, etc.). ([0016]-[0021]) A suitable siloxane resin is derived from 0.05 mol SuTMS (3-trimethoxysilylpropylsuccinic acid anhydride), 0.15 mol AcTMS (acryloyloxypropyltrimrethoxysilane), 0.05 mol EpTMS (3-glycidyloxypropyltrimethoxysilane or 3-3(3,4-epoxycyclohexyl)propyltrimethoxysilane) and phenyltrimethoxysilane in the presence of phosphoric acid catalyst. ([0012] and Synthesis Examples) Since the method of preparing the siloxane resin is substantially the same as that disclosed by Applicant, Examiner has reasonable basis to believe that both would contain the same siloxane units. Based on the molar percentages of the EpTMS, AcTMS and SuTMS, the foregoing siloxane resin would read on Applicant’s siloxane resin with a : b : c ratio being 20 : 60 : 20. For Claim 3, a suitable siloxane resin was prepared in Synthesis Example 7, where the siloxane resin would consist of the following units: 0.30 mol -SiMe2O-, 0.35 mol -SiPh2O-, 0.15 mol -Si(G)(acryl)O-, 0.05 mol -Si(G)(carboxyl)O-, 0.05 mol -Si(G)(epoxy)- and 0.10 mol of -Si(G)(Ph)O-. The substituents Me, Ph, and G denote methyl, phenyl, and a moiety of either a hydroxyl group or a group having a siloxane bond, respectively. To this end, the siloxane resin indeed contains 80 mol% of hydrocarbon groups (i.e., Me or Ph) ([0.03*2 + 0.35*2 + 0.10]*100/[0.30*2 + 0.35*2 + 0.15 + 0.05 + 0.05 + 0.10*2]). For Claim 7, the preamble “adhesive” is merely an intended use, and does not carry any weight of patentability. Alternatively, since Araki’s siloxane resin reads on the presently claimed one, it would possess the same adhesion. For Claim 8, the thickness of the cured film derived from the siloxane resin composition can be 10 microns. ([0138]) For Claims 10-11, the siloxane resin composition is useful for making a touch panel (i.e., a lighting device illuminating a display device containing semiconductor device). ([0009])

8.	Claim 9 is rejected under 35 U.S.C. 102 (a)(1),(a)(2) as being anticipated by Araki and further as evidenced by Takarada (US 2016 0102229).
	Araki discloses a siloxane resin composition for preparing a touch panel. Further, one of ordinary skill in the art would appreciate that the touch panel contains an image display cell such as a liquid crystal cell or an organic EL cell. For example, see Takarada at [0090].

9.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Araki does not teach or fairly suggest the presently claimed photoacid generator.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
November 15, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765